Citation Nr: 1638778	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the arms, hands, and face, including acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service in the Army from November 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  The Veteran's representative was unavailable for the hearing, but the Veteran elected to testify unrepresented. 

In July 2014 and September 2015, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed in this case.

In the September 2015 remand, the Board requested a new examination to obtain an opinion on the etiology of all current skin disorders, including actinic keratosis and seborrheic keratosis.  The Board asked the examiner to comment on whether any skin disease is the result of exposure to Agent Orange, even if the Veteran does not have a skin disease presumptively associated with Agent Orange exposure.  The Board also asked the examiner to comment on whether sun exposure during service is the source or cause of any current skin disorder.  The Board specified that if the examiner finds that any skin disorder is not related to sun exposure during service, then the examiner should reconcile that finding with that documented in December 2014 by VA physician Dr. J. who found that the Veteran's sun exposure during service had a contributory effect on his actinic keratosis.

The AOJ afforded the Veteran an examination in December 2015.  The examiner provided diagnoses of photoaging including actinic keratosis and solar lentigines, rosacea, seborrheic keratosis, and acrochordon.  The examiner opined that the Veteran's skin conditions were not incurred in or caused by service, including Agent Orange exposure.  The examiner stated that actinic keratosis and solar lentigines are due to chronic lifelong sun exposure, seborrheic keratosis and rosacea are due to genetic predisposition and age, and acrochordon is due to obesity.  The examiner stated that while actinic keratosis and solar lentigines are solar related changes, they are chronic changes.  The examiner then opined that the Veteran's relatively short duration in Vietnam, given a lifelong sun exposure, did not have a significant impact on the current degree of solar damages.   

As the examiner did not reconcile her findings with those of Dr. J., the AOJ requested a supplemental opinion.  In a March 2016 report, the examiner noted that an opinion reconciling diagnoses not related to sun exposure was asked and hence no further medical opinion would be rendered for actinic keratosis and solar lentigines as they are due to chronic sun exposure.  The examiner then attempted to reconcile the differences between her findings and those of Dr. J. with respect to the other skin disorders. 

While the Board appreciates the examiner's findings and conclusions, the examiner misunderstood the question being asked regarding reconciliation.  In essence, if the examiner were to find that a skin disorder was not related to sun exposure during service, then the examiner was to reconcile that finding with that of Dr. J.  Thus, an opinion reconciling her finding on actinic keratosis and solar lentigines with that of Dr. J. is still needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also observes that an opinion on secondary service connection is needed.  Dr. J. opined that the Veteran's anxiety is a contributing factor to his periodic flares of seborrheic dermatitis.  The examiner noted that what she diagnosed as rosacea was likely diagnosed by Dr. J. as seborrheic dermatitis, and then stated that both disorders are affected by psychological stressors.  Service connection is in effect for posttraumatic stress disorder (PTSD).  Thus, an opinion is needed on whether the Veteran's rosacea was caused or aggravated by PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the December 2015 VA examination, and provided the March 2016 supplemental opinion, for an addendum.  

The examiner should reconcile her finding that the Veteran's sun exposure during service did not have a significant impact on his actinic keratosis and solar lentigines with Dr. J.'s finding that the Veteran's sun exposure during service had a contributory effect on his actinic keratosis.  An explanation for the difference should be set forth.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rosacea was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected PTSD.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the claims folder supporting the conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

